DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 1/12/2021 have been accepted. Claims 1-20 are still pending. Claims 8, 13, and 16-19 are amended. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1 and 11, claims 1 and 11 contain the phrases “…set a size of logical-to-physical (L2P) mapping of the first storage region to a first size unit”, “set a size of logical-to-physical (L2P) mapping of the second storage region to a second size unit”, and “set a size of logical-to-physical (L2P) mapping of the main storage region to a reference size unit” which render the claims indefinite as the current phrasing can be interpreted in multiple ways. The first way is that the setting of the mapping to a size unit means setting the size of the L2P map as a whole to a particular size. The second way is that the limitations mean setting a page/block size that is to be used in the particular storage region and thereby reflected in the mapping. Based on what is in the specification and later claims (claim 6 for example), it appears that the size unit is supposed to refer to the page size to be used for the map data. However the current phrasing makes it difficult to determine what is truly meant. For examination purposes the limitations will be interpreted as the second interpretation where the size unit is referring to a page/block size.
Regarding claims 7 and 17, claims 7 and 17 contain the phrases “set a range of a first logical address corresponding to the first storage region and a range of a second logical address corresponding to the second storage region” and “set a range of a main logical address corresponding to the main storage region” which 
Regarding claims 8, 9, 18, and 19, the claims contain the terms “intermediate mapping information”, “a second input logical address”, and “fifth intermediate logical address” all of which lack antecedent basis and make it unclear as to what is happening. First claim 8 and 18 are the first mention of intermediate mapping information and there is no mention of it in prior claims. The specification in Paragraph [0014] show it as being the intermediate mapping addresses but this information is not present in the claims and is not further explained in the specification. There is mention of it again starting in Paragraph [0168] and 
Second, there is no “first input logical address” in the claims so there should not be a “second input logical address” as this is the first time the input logical address term is being used. This term is also confusing as it is stated in the specification of being received from the host and there are already mentions in the previous claims 5 and 15 of a logical address corresponding to the commands, which can be construed to be the logical addresses that are present with the commands when the host sends them. For examination purposes the “second input logical address” will be construed to be the address received from the host that is present in the read/write request that was sent.
Third there is no first, second, third, or fourth intermediate logical address mentioned in the claims at all so there is no possible way that there could be a fifth intermediate logical address. There is only the first and second logical address as well as the input logical address and the logical address included in the read or write command.
 As stated in the 112 rejection to claims 7 and 17, the intermediate logical addresses are not properly explained in the specification so it is unclear as to what they represent and their relation with the first and second logical address. The term “intermediate logical address” can have several different meanings depending on how the mapping tables are set up. If a multilevel page table is being used a first address or index can point to another level in the table that 
They first appear in Paragraph [0014] where the first to fourth logical address are stated as existing and being in the range of one of either the first or second logical address making it look like it might be set up as some kind of multilevel page table, but that is the extent of the explanation so it is hard to tell. The structure of the page table itself is also never fully explained or shown in full making it harder to discern what is actually meant by “intermediate logical address”. There is a showing of the first and second logical address mapped to a physical address and that is it. This makes it hard to understand what is meant by the intermediate addresses being assigned to a range of the first and second address (as stated in the 112 rejection to claims 7 and 17, how do you set a range of one address?). For examination purposes the intermediate address information will be interpreted as the addresses that lie between the first and second logical address that are used to define the start of the address range covered by the various memory regions.
Regarding claims 2-6, 10, 12-16, and 20, since the claims they are dependent upon are indefinite so too are claims 2-6, 10, 12-16, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart (US PGPub 2017/0249332) in view of Katori et al. (US PGPub 2013/0332695, hereafter referred to as Katori).
Regarding claim 1, Klughart teaches a data processing apparatus comprising: a first memory system including first and second interfaces and a first storage region, coupled to a host through the first interface (Fig. 1-3 and Paragraph [0016], show several disk drives daisy-chained to each other and the first drive being connected to a host computer system through a first interface and connected to the next drive in line through another interface. Each drive is a storage device that will have a memory (storage region) used for storage), and configured to set a parameter of logical-to-physical (L2P) mapping of the first storage region to a first parameter unit (Fig. 26 and Paragraph [0101] and [0114], shows how the logical address space is indexed with specific address ranges corresponding to particular drives. This effectively sets the mapping (parameter) for each drive depending on the size of the drive itself (how large the range of addresses the drive will cover). Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail), and a second memory (Fig. 1-3 and Paragraph [0016], as stated previously, the drives are daisy-chained together via various interfaces), and configured to transmit capacity information for a second storage region included therein to the first memory system according to a request of the first memory system during an initial operation period (Fig. 25-26 and Paragraph [0101], show that the drives further down the chain will report their size (capacity) to the next drive ahead of them in the chain during the initialization procedure of the drives. Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail), and set a parameter of logical-to-physical (L2P) mapping of the second storage region to a second parameter unit in response to a map setting command transmitted from the first memory system during the initial operation period (Fig. 25-26 and Paragraph [0101] and [0114], as stated in the previously, this is done for each drive that is connected in the daisy-chain). Klughart does not teach setting a size of the mapping to particular size units.
Katori teaches setting a size of a first and second L2P map of two different memories (Paragraphs [0077]-[0081], shows that the page size of the long-lived memory is set to a small page size while the page size of the short-lived memory is set to a large page size). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 2, Klughart and Katori teach all the limitations to claim 1. Klughart further teaches wherein the first memory system is further configured to check the capacity information for the second storage region and set the first parameter unit and the second parameter unit, which are different from each other depending on a result of the check, during the initial operation period (Paragraph [0101] as stated in the rejection to claim 1, the sizes of the drives can be different which will lead to the ranges that are allocated to the drives to be different sizes as well). Katori further teaches setting set the first size unit and the second size unit, which are different from each other (Paragraphs [0077]-[0081], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Klughart and Katori teach all the limitations to claim 2. Klughart further teaches wherein the first memory system sets the first and second parameter units by: generating, when the second storage region is larger than or the same as the first storage, the map setting command for setting the second parameter unit larger than the first parameter unit and transmitting the generated map setting command to the second memory system, and generating, when the first storage region is larger than the second storage region, the map setting command for setting the first parameter unit larger than the second parameter unit and transmitting the generated map setting command to the second memory system (Fig. 26 and Paragraph [0101], the LBA range allocated to the drive is dependent on the size of the drive itself so if the first drive is small than the second then the range allocated and mapped to the first drive will be smaller than the one mapped to the second and vice versa). Katori further teaches setting set the first size unit and the second size unit, which are different from each other (Paragraphs [0077]-[0081], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Klughart and Katori teach all the limitations to claim 3. Klughart further teaches wherein the first memory system is further configured to: analyze an input command received from the host during a normal operation period after the initial operation period, select, depending on a result of the analysis, the first or second memory system to process the input command (Paragraph [0085] and [0101], states that read and write requests can be received and translated along the daisy-chain to the appropriate device meaning it has to be analyzed to determine where to send it), receive, when the second memory system is selected to process the input command, a result of processing the input command from the second memory system, and transmit the result of processing the input command to the host (Paragraphs [0084] and [0101], as stated previously, if the command is a read command for data that resides in a drive that is further down the chain from the first drive it will receive and process the command and then send the data back up the chain)
Regarding claim 10, Klughart and Katori teach all the limitations to claim 1. Katori further teaches wherein the size of logical-to-physical (L2P) mapping of the first storage region is a size of an information representing a mapping relationship between a physical address of the first storage region and a  a logical address and wherein the size of logical-to-physical (L2P) mapping of the second storage region is a size of an information representing a mapping relationship between a physical address of the second storage region and a logical address (Paragraphs [0077]-[0081], as stated in the rejection to claim 1, the page sizes represent the size of the pages used to store data in which is reflected in the mapping. Fig. 3 and Paragraphs [0064]-[0066] show the relation of the mapping tables to the size of the memory regions as well as allocating the addresses). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Klughart teaches a data processing apparatus comprising: a main memory system including first to third interfaces and a main storage region, coupled to a host through the first interface (Fig. 1-3 and Paragraph [0016], show several disk drives daisy-chained to each other and the first drive being connected to a host computer system through a first interface and connected to the next drive in line through another interface. Each drive is a storage device that will have a memory (storage region) used for storage), and configured to set a parameter of logical-to-physical (L2P) mapping of the main storage region to a reference parameter unit (Fig. 26 and Paragraph [0101] and [0114], shows how the logical address space is indexed with specific address ranges corresponding to particular drives. This effectively sets the mapping (parameter) for each drive depending on the size of the drive itself (how large the range of addresses the drive will cover). Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail),  a first sub memory system including a fourth interface coupled to the second interface to communicate with the main memory system (Fig. 1-3 and Paragraph [0016], as stated previously, the drives are daisy-chained together via various interfaces so the second one in line would be directly connected to the main memory through an interface), and configured to transmit first capacity information for a first storage region included therein to the main memory system according to a request of the main memory system during an initial operation period (Fig. 25-26 and Paragraph [0101], show that the drives further down the chain will report their size (capacity) to the next drive ahead of them in the chain during the initialization procedure of the drives. Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail), and set a parameter of logical-to-physical (L2P) mapping of the first storage region to a first parameter unit in response to a map setting command transmitted from the main memory system during the initial operation period (Fig. 25-26 and Paragraph [0101] and [0114], as stated in the previously, this is done for each drive that is connected in the daisy-chain), and a second sub memory system including a fifth interface coupled to a third interface to communicate with the main memory (Fig. 1-3 and Paragraph [0016], as stated previously, there are multiple devices that are shown daisy-chained together where the pass-through port of one drive is connected to the port of another allowing for communication between the first device to the other devices down the chain), and configured to transmit second capacity information for a second storage region included therein to the main memory system according to a request of the main memory system during the initial operation period (Fig. 25-26 and Paragraph [0101], as stated previously this is done for all drives on the chain), and set a size of logical-to-physical (L2P) mapping of the second storage region to a second parameter unit in response to a second map setting command transmitted from the main memory system during the initial operation period (Fig. 25-26 and Paragraph [0101] and [0114], as stated in the previously, this is done for each drive that is connected in the daisy-chain).  Since Klughart teaches having the memories connected to each other via multiple interfaces and the main memory sending the commands and receiving the capacities from the other memories in the chain it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts of Klughart to have the second sub-system memory to be connected to the main memory through a third interface of the main memory as the particular configuration is an obvious matter of design choice and does not change the functionality or operations of the system as noted in cases In re Japikse and In re Kuhle (See MPEP 2144.04 IV, C). Klughart does not teach setting a size of the mapping to particular size units.
(Paragraphs [0077]-[0081], shows that the page size of the long-lived memory is set to a small page size while the page size of the short-lived memory is set to a large page size). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klughart to also set page sizes of the disk drives as taught in Katori so to more efficiently use a memory (Katori, Paragraph [0011]).
Regarding claim 12, Klughart and Katori teach all the limitations to claim 11. Klughart further teaches wherein the main memory system is further configured to compare the first and second capacity information and set the first parameter unit and the second parameter unit differently within a range larger than the reference parameter unit depending on a result of the comparison, during the initial operation period (Paragraph [0101] as stated in the rejection to claim 1, the sizes of the drives can be different which will lead to the ranges that are allocated to the drives to be different sizes as well). Katori further teaches setting set the first size unit and the second size unit, which are different from each other (Paragraphs [0077]-[0081], as stated in the rejection to claim 11). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 13, Klughart and Katori teach all the limitations to claim 12. Klughart further teaches wherein the main memory system sets the first and second parameter units by: generating the first and second map setting commands for setting the first parameter unit larger than the second size unit and transmitting sub memory systems when the first storage region is larger than the second storage region, generating the first and second map setting commands for setting the second parameter unit larger than the first size unit and transmitting the generated first and second map setting commands to the first and second sub memory systems when the second storage region is larger than the first storage region, and generating the first and second map setting commands for setting one of the first and second parameter units larger than the other and transmitting the generated first and second map setting commands to the first and second sub memory systems when sizes of the first storage region and the second storage region are the same (Fig. 26 and Paragraph [0101], the LBA range allocated to the drive is dependent on the size of the drive itself so if the first drive is small than the second then the range allocated and mapped to the first drive will be smaller than the one mapped to the second and vice versa). Katori further teaches setting set the first size unit and the second size unit, which are different from each other (Paragraphs [0077]-[0081], as stated in the rejection to claim 11). The combination of and reason for combining are the same as those given in claim 11.
Regarding claim 14, Klughart and Katori teach all the limitations to claim 13. Klughart further teaches wherein the main 9Atty Docket No.: P20H0132/US App. No.: 17/085,908 memory system is further configured to: analyze an input command transferred from the host during a normal operation period after the initial operation period, select, depending on a result of the analysis, the main memory system, the first sub memory system or the second sub  (Paragraph [0085] and [0101], states that read and write requests can be received and translated along the daisy-chain to the appropriate device meaning it has to be analyzed to determine where to send it), receive, when the first or second sub memory system is selected to process the input command, a result of processing the input command from the selected sub memory system, and transmit the result of processing the input command to the host (Paragraphs [0084] and [0101], as stated previously, if the command is a read command for data that resides in a drive that is further down the chain from the first drive it will receive and process the command and then send the data back up the chain). The combination of and reason for combining are the same as those given in claim 11.
Regarding claim 20, Klughart and Katori teach all the limitations to claim 11. Katori further teaches wherein the size of logical-to-physical (L2P) mapping of the main storage region is a size of an information representing a mapping relationship between a physical address of the main storage region and a logical address, wherein the size of logical-to-physical (L2P) mapping of the first storage region is a size of an information representing a mapping relationship between a physical address of the first storage region and a logical address, and wherein the size of logical-to-physical (L2P) mapping of the second storage region is a size of an information representing a mapping relationship between a physical address of the second storage region and a logical address (Paragraphs [0077]-[0081], as stated in the rejection to claim 1, the page sizes represent the size of the pages used to store data in which is reflected in the mapping. Fig. 3 and Paragraphs [0064]-[0066] show the relation of the mapping tables to the size of the memory regions as well as allocating the addresses). The combination of and reason for combining are the same as those given in claim 11.

Claim 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Klughart and Katori in view of Peng et al. (US PGPub 2015/0186270, hereafter referred to as Peng).
Regarding claim 5, Klughart and Katori teach all the limitations to claim 4. Klughart further teaches wherein, when the input command is a read command, the first memory system analyzes 5Atty Docket No.: P20H0132/US App. No.: 17/085,908 the input command by checking a logical address corresponding to the read command, and wherein, when the input command is the read command, the first memory system selects the first or second memory system by reading read data from the first or second storage region (Paragraphs [0084] and [0101], as stated in the rejection to claim 4). Klughart and Katori do not teach wherein, when the input command is a write command, the first memory system analyzes the input command by checking a pattern of write data corresponding to the write command, wherein, when the input command is the write command, the first memory system selects the first or second memory system by storing the write data in the first or second storage region.
Peng teaches wherein, when the input command is a write command, the first memory system analyzes the input command by checking a pattern of write data corresponding to the write command, wherein, when the input command is (Paragraph [0090], states that writes are analyzed to see if they are a long sequential write or a short random write. Depending on what the write is classified as will depend on what stream the write is assigned to and where it is then stored in memory, either an LG block or LP block). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Klughart and Katori to check what kind of write is being received and then directing it to a particular area as taught in Peng so as to reduce the size of logical to physical address maps (Peng, Paragraph [0041]).
Regarding claim 6, Klughart, Katori, and Peng teach all the limitations of claim 5. Peng further teaches wherein the write data smaller than a reference size is a random pattern, and the write data larger than the reference size is of a sequential pattern (Paragraph [0017] and [0090], describe the long sequential write and short random write which are dependent on the number of address that will be written to for the data (size)), and storing the sequential pattern write data in the region with the larger size unit and storing the random pattern write in the smaller size unit (Paragraph [0090], states that the sequential writes are directed to the larger LG blocks (first stream) while the random writes will be directed to the smaller LP blocks (second stream)). Katori further teaches setting the size units for a first and second area (Paragraphs [0077]-[0081], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 5.
Regarding claim 7, Klughart, Katori, and Peng teach all the limitations of claim 6. Klughart further teaches wherein the first memory system is further configured to: set a range of a first logical address corresponding to the first storage region and a range of a second logical address corresponding to the second storage region, which are different from each other during the initial operation period, share the second logical address with the second memory system, and share, with the host, a range of a summed logical address which is obtained by summing the ranges of the first logical address and the second logical address (Fig. 26 and Paragraphs [0101] and [0114], as stated in the rejection to claim 3, the logical address of the host is partitioned into ranges that correspond to the various memory devices. Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail). The combination of and reason for combining are the same as those given in claim 5.
Regarding claim 8, Klughart, Katori, and Peng teach all the limitations of claim 7. Klughart further teaches wherein, in the case where a second input logical address corresponding to the read command is not detected in intermediate mapping information, the first memory system reads the read data from the first storage region in response to the read command and the second input logical address when the second input logical address is included in the range of the first logical address, and reads the read data by transmitting the read command and the second (Paragraphs [0084], [0085], and [0101], as stated in the rejection to claim 4, the read commands are sent to the appropriate drive by checking the address to see if it is part of the range that the particular drive is assigned. If it is part of that drives range, then the drive will fetch the read data and if it is not the command will be transferred to the next drive in the chain where it will be checked again until it passes to the appropriate drive). The combination of and reason for combining are the same as those given in claim 5.
Regarding claim 9, Klughart, Katori, and Peng teach all the limitations of claim 8. Klughart further teaches wherein, in the case in which a fifth intermediate logical address mapped to the second input logical address is detected by referring to the intermediate mapping information, the first memory system reads the read data by transmitting the read command and the fifth intermediate logical address to the second memory system to read the read data from the second storage region when the fifth intermediate logical address is included in the range of the second logical address, and reads the read data from the first storage region in response to the read command and the fifth intermediate logical address when the fifth intermediate logical address is included in the range of the first logical address (Fig. 26 and Paragraphs [0084], [0085], and [0101], show that an index number is associated with each drive that can be used to help with the address translation. Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail. In summation, either an index or serial number acting as an index can be used to help determine the appropriate drive and then the logical address can be found in that drive’s map and used for translation and completing the request. This can also be used with mapping registers that contain the minimum and maximum address value of that drive). The combination of and reason for combining are the same as those given in claim 5.
Regarding claim 15, Klughart and Katori teach all the limitations to claim 4. Klughart further teaches directing write commands to either the main storage region, first storage region, or second storage region (Paragraph [0085], writes can be directed to the appropriate drive using the pass-thru logic), and when the input command is a read command, the main memory system analyzes the input command by checking a logical address corresponding to the read command, and wherein, when the input command is a read command, the main memory system selects the main memory system, the first sub memory system or the second sub memory system by reading read data from any of the main storage region, the first storage region and the second storage region. (Paragraphs [0085] and [0101], as stated in the rejection to claim 14). Klughart and Katori do not teach wherein, when the input command is a write command, the main memory system analyzes the input command by checking a pattern of write data corresponding to the write command, wherein, when the input command is a write command, the main memory system selects the main memory system, the first sub 
Peng teaches wherein, when the input command is a write command, the first memory system analyzes the input command by checking a pattern of write data corresponding to the write command, wherein, when the input command is the write command, the first memory system selects the first or second memory system by storing the write data in the first or second storage region (Paragraph [0090], states that writes are analyzed to see if they are a long sequential write or a short random write. Depending on what the write is classified as will depend on what stream the write is assigned to and where it is then stored in memory, either an LG block or LP block). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Klughart and Katori to check what kind of write is being received and then directing it to a particular area as taught in Peng so as to reduce the size of logical to physical address maps (Peng, Paragraph [0041]).
Regarding claim 16, Klughart, Katori, and Peng teach all the limitations of claim 15. Peng further teaches wherein the write data smaller than a first reference size is a random pattern and the write data larger than the first reference size is a sequential pattern, wherein the sequential pattern write data smaller than a second reference size is a first sequential pattern, and the sequential pattern write data larger than the second reference size is a second sequential pattern (Paragraph [0017] and [0090], describe the long sequential write and short random write which are dependent on the number of address that will be written to for the data (size). While not explicitly stated the sequential writes can be of sizes larger than the initial threshold and be considered as a second sequential pattern), and storing the sequential pattern write data in the region with the larger size unit and storing the random pattern write in the smaller size unit (Paragraph [0090], states that the sequential writes are directed to the larger LG blocks (first stream) while the random writes will be directed to the smaller LP blocks (second stream)). Katori further teaches setting the size units for a first and second area (Paragraphs [0077]-[0081], as stated in the rejection to claim 1). Klughart further teaches a main storage region, first storage region, and second storage region (Fig. 1-3 and Paragraph [0016], as stated in the rejection to claim 11). The combination of and reason for combining are the same as those given in claim 15.
Regarding claim 17, Klughart, Katori, and Peng teach all the limitations of claim 16. Klughart further teaches wherein the main memory system is further configured to: set a range of a main logical address corresponding to the main storage region, a range of a first logical address corresponding to the first storage region and a range of a second logical address corresponding to the second storage region differently during the initial operation period, share the first logical address with the first sub memory system, the second logical address with the second sub memory system, and share, with the host, a range of a summed logical address which is obtained by summing the ranges of the main logical address, the first logical address and the second logical address (Fig. 26 and Paragraphs [0101] and [0114], as stated in the rejection to claim 3, the logical address of the host is partitioned into ranges that correspond to the various memory devices. Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail). The combination of and reason for combining are the same as those given in claim 15.
Regarding claim 18, Klughart, Katori, and Peng teach all the limitations of claim 17. Klughart further teaches wherein, in the case in which a second input logical address corresponding to the read command is not detected in intermediate mapping information, the main memory system reads the read data from the main storage region in response to the read command and the second input logical address when the second input logical address is included in the range of the main logical address, reads the read data by transmitting the read command and the second input logical address to the first sub memory system to read the read data from the first storage region when the second input logical address is included in the range of the first logical address, and reads the read data by transmitting the read command and the second input logical address to the second sub memory system to read the read data from the second storage region when the second input logical address is included in the range of the second logical address. (Paragraphs [0084], [0085], and [0101], as stated in the rejection to claim 4, the read commands are sent to the appropriate drive by checking the address to see if it is part of the range that the particular drive is assigned. If it is part of that drives range, then the drive will fetch the read data and if it is not the command will be transferred to the next drive in the chain where it will be checked again until it passes to the appropriate drive). The combination of and reason for combining are the same as those given in claim 15.
Regarding claim 19, Klughart, Katori, and Peng teach all the limitations of claim 18. Klughart further teaches wherein, in the case in which a fifth intermediate logical address mapped to the second input logical address is detected by referring to the intermediate mapping information, the main memory system reads the read data by transmitting the read command and the fifth intermediate logical address to the first sub memory system to read the read data from the first storage region when the fifth intermediate logical address is included in the range of the first logical address, and reads the read data by transmitting the read command and the fifth intermediate logical address to the second sub memory system to read the read data from the second storage region when the fifth intermediate logical address is included in the range of the second logical address (Fig. 26 and Paragraphs [0084], [0085], and [0101], show that an index number is associated with each drive that can be used to help with the address translation. Further detail can be found in the related Patent Klughart, 8,943,227 (incorporates by reference) which describes the L2P mapping initialization in more detail. In summation, either an index or serial number acting as an index can be used to help determine the appropriate drive and then the logical address can be found in that drive’s map and used for translation and completing the request. This can also be used with mapping registers that contain the minimum and maximum address value of that drive). The combination of and reason for combining are the same as those given in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132